580 So. 2d 903 (1991)
The STATE of Florida, Appellant,
v.
Roberto PADRON, Appellee.
No. 91-356.
District Court of Appeal of Florida, Third District.
June 25, 1991.
Robert A. Butterworth, Atty. Gen., and Marc Brandes, Asst. Atty. Gen., Janet Reno, State Atty., and Lyann Goudie, Asst. State Atty., for appellant.
Bennett H. Brummer, Public Defender, and Valerie Jonas, Assistant Public Defender, for appellee.
Before HUBBART, COPE and GODERICH, JJ.
PER CURIAM.
Upon the defendant Roberto Padron's confession of error, which we conclude is well founded, the sentence of 120 days incarceration for the unlawful sale or purchase of cocaine within 1,000 feet of a school in violation of Section 893.13(1)(e)(1), Florida Statutes (1989), is reversed. We reach this result because a conviction under the above statute carries a minimum mandatory sentence of three (3) calendar years imprisonment, thereby making any lesser sentence, as here, legally invalid. Because the defendant entered a plea of nolo contendere below to the above charge upon the condition that he would receive a sentence of 120 days incarceration, the cause is remanded to the trial court with directions to allow the defendant to withdraw his nolo contendere plea and proceed to trial.
Reversed and remanded.